Citation Nr: 1114491	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right leg injury, other than a scar, to include right knee and right ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2009, the Veteran testified at a video hearing before the undersigned.  In September 2009, the Board issued a decision denying the claim.  The Veteran appealed.  In a June 2010 United States Court of Appeals for Veterans Claims (Court) Order, which adopted a June 2010 of Joint Motion for Remand (JMR) signed by both parties to the appeal, the Court vacated and remanded the Board's September 2009 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2010 Order, the appeal is remanded to provide the Veteran with a VA examination that addresses the origin of his current right leg disabilities.  Also see 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

As per the June 2010 Order, the agency of original jurisdiction when readjudicating the claim should take into account the July 1950 service treatment records that document the Veteran's complaints and treatment following an incident when his right leg was run over by a jeep; the presumptions found at 38 U.S.C.A. § 1154(b) (West 2002) given the appellant's receipt of the Combat Infantry Badge and the fact that he claimed that the injury was sustained while under enemy fire in Korea; and the objective evidence found in the record supporting his claim regarding continuity of symptomatology, including the June 1952 separation examination in which the examiner opined that his right leg was occasionally symptomatic and the complaints of right leg pain made at the December 1954 VA examination.   

While the appeal is remand status, the Veteran's contemporaneous treatment records from all available sources, including the Wade Park and West Palm Beach VA Medical Centers, should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records from all available sources that have not as yet been associated with the claims file, including the Wade Park and West Palm Beach VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA examination by an orthopedist.  The claims file should be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims file.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) What are the diagnoses of all of the Veteran's current right leg disabilities, including all right knee and right ankle disabilities?

(b) As to each identified right leg disability, is it at least as likely as not that it is related to a disease or injury in military service?

(c) As to any degenerative joint disease, is it at least as likely as not that it manifested to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should comment on the July 1950 service treatment records that documents the Veteran's complaints and treatment following an incident when his right leg was run over by a jeep; the June 1952 separation examination in which the examiner opined that his right leg was occasionally symptomatic; and the complaints of right leg pain made at the December 1954 VA examination.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  Thereafter, the RO/AMC should readjudicate the claim taking into account the July 1950 service treatment records that documents the Veteran's complaints and treatment following an incident when his right leg was run over by a jeep; the presumptions found at 38 U.S.C.A. § 1154(b) given the appellant's receipt of the Combat Infantry Badge and the fact that he claimed that the injury was sustained while under enemy fire while in Korea; and the objective evidence found in the record supporting his claim regarding continuity of symptomatology, including the June 1952 separation examination in which the examiner opined that his right leg was occasionally symptomatic and the complaints of right leg pain made at the December 1954 VA examination.  

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 U.S.C.A. § 1154(b).  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

